NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE 213 PARTNERS, LLC f
2011-1021 ' .
(Reexamination No. 90/007,589) _
Appeal from the United States Patent and Tradernark
Office, Board of Patent Appeals and lnterferences.
ON MOTION
ORDER
The appellant moves without opposition for 213 Part-
ners, LLC to be substituted for On Demand Machine
Corp0ration and to reform the caption and for a 30-day
extension of tiIne, until January 19, 2011, to file its initial
brief.
Upon consideration thereof,
IT ls ORDERED THAT:

IN RE 213 PARTNERS 2
The motions are granted The revised official caption
is reflected above.
FOR THE COURT
JAN 12 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Douglas ll Churovich, Esq.
Rayrnond T. Chen, Esq. _
Fll.ED
s19 u.s. count oF APPEALs F0n
rs-le ransom macon
JAN122011
.|AN |'lIJi"lBAL\'
CLEH{